Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on December 10, 2021.  Claims 14-26 are still pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over by Mineault et al. (2010/0309024).
As per claims 14 and 15, Mineault et al. disclose a method for preparing an empty section of a parking facility for an operation of the parking facility, which includes the steps of measuring the empty section of the parking facility, using a time of flight measuring sensor situated in a stationary manner within the parking facility, by emitting 
Mimeault et al. do not explicitly disclose that the measuring the empty section of the parking facility prior to use or presence of any road users.  However, Mimeault et al. did suggest the method, system and processor-readable media for parking occupancy detection in real time, and such empty section which compare the detected signal with the provided threshold as shown in at least figure 9 in which it has nothing to with the presence of any road users.  
As per claim 16, Mimeault et al. disclose that the one or the multiple measures includes situating a reflecting body in the section (see at least figures 2 and 4).
As per claim 19, Mimeault et al. disclose that wherein the one or the multiple measures includes aligning the time of flight measuring sensor or situating the time of flight measuring sensor in a different position relative to its instantaneous position within the parking facility (see at least figures 2, 4 and the related text).
As per claim 20, Mimeault et al. disclose the limitations of these claims in at least figures 1-4, 9 and the related text.
With respect to claims 23-26, the limitations of these claims have been noted in the rejections above and figures 1-4, 9 and the related text of the Mimeault et al. reference.  They are therefore considered rejected as set forth above.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimeault et al. as applied to the claims above, and further in view of Esteban et al. (2017/0345302).
With respect to claim 17, Mimeault et al. disclose the claimed invention as discussed above except for the one or the multiple measures includes situating a reflector for reflecting the time of flight measuring signal on an infrastructure element of the parking facility.  However, Esteban et al. do suggest a parking management systems and method for indicating occupied and unoccupied parking space which includes the plurality of reflector as shown in at least figure 1-3, 5-7.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Esteban et al. into the system of Mimeault et al. in order to use the reflectors for obtaining the occupancy data more accurately.
As per claim 18, Esteban suggest that the one or the multiple measures includes applying a reflecting paint onto an infrastructure element of the parking facility (see at least figure 5, paragraphs 0025 and 0046).
Remarks
All claims are rejected.  
Applicant's arguments filed on October 04, 2021 have been fully considered and the new ground of rejection has been set forth as above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





									

								
January 9, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661